Case 2:19-cv-06739-KM-JBC Document5 Filed 02/26/19 Page 1 of 1 PagelD: 24

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

Jin Lin Yuan, individually and on

behalf of all others similarly Case No: 2:19-cv-06739

situated,
Plaintiff,
Vv.
NOTICE OF VOLUNTARY
JC 97 INC. d/b/a Shanghai Best, DISMISSAL
“Allen” (first name unknown) Lau,
Defendants.

Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Jin
Lin Yuan hereby gives notice that the claims against JC 97 INC. d/b/a Shanghai Best,

“Allen” (first name unknown) Lau, in the above-referenced action are voluntarily dismissed,

without prejudice.

Dated: February 26, 2019

f \

HANG & ASSOCIATES, PLLC
- >» A }

  
 

 

136-20 38" Ave., Suite #10G
Flushing, New York 11354
Telephone: (718) 353-8588
Attorney for Plaintiff

 
